United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3725
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
David G. Hall,                          *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: September 7, 2004
                                Filed: September 13, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       David G. Hall appeals the sentence the district court* imposed after Hall
pleaded guilty to a drug charge. Hall’s counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing the district court
should have granted a greater departure to account for Hall’s relatively minor
participation in the offense. Hall has filed a supplemental brief, essentially arguing
the district court and this court lack jurisdiction over his case, and defense counsel
was ineffective.

      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
       We enforce the appeal waiver included in the plea agreement and limit our
review to issues not included within the scope of the waiver. See United States v.
Andis, 333 F.3d 886, 890 (8th Cir.) (en banc), cert. denied, 124 S. Ct. 501 (2003).
As to those issues, we conclude Hall’s ineffective-assistance claims are not properly
before us, see United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003), and
there are no jurisdictional defects. Based on our independent review under Penson
v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Thus, we affirm the
district court and grant counsel’s motion to withdraw.
                        ______________________________




                                        -2-